Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 1 of 10 PageID 13210



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  SIEMENS ENERGY, INC.,                        )
                                               )
         Plaintiff,                            )
                                               )
  v.                                           )       Case No. 6:17-CV-171-Orl-40-LRH
                                               )
  MIDAMERICA C2L INC., et al.,                 )
                                               )
         Defendants.                           )

                       DEFENDANT’S MOTION FOR JUDGMENT AS A
                        MATTER OF LAW PURSUANT TO FEDERAL
                           RULE OF CIVIL PROCEDURE 50(a)

         Defendants Secure Energy, Inc. and MidAmericaC2L, Inc. (collectively “Secure”)

  through counsel, hereby move for Judgment as a matter of law pursuant to Federal Rule of Civil

  Procedure 50(a), and state as follows in support of their motion:

                                             Background

         The remaining claim in this action is Plaintiff Siemens Energy, Inc.’s (“Siemens”) claim

  that it is entitled to payment of a termination fee pursuant to a 2012 License and Service

  Agreement between the parties (the “2012 License Agreement”) (JTX001). The 2012 License

  Agreement was the final in a series of written contract between the parties related to Secure’s

  purchase from Siemens of approximately $40 million of fuel gasification Equipment and

  Technology (as defined in the contracts) for Secure’s purpose in the development of a fuel

  gasification plant utilizing, in part, the Siemens Equipment and Technology.

         The 2012 License Agreement had the purpose of granting Secure license rights with

  respect to the Siemens Equipment and Technology so that it could be implemented in the

  gasification plant. It also granted Secure two additional benefits to ensure that Secure had



                                                   1
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 2 of 10 PageID 13211



  Siemens’ technical and engineering support throughout the duration of the development of the

  plant. First, the 2012 License Agreement ensured that Secure had access to Siemens’ engineers

  and technicians for purposes of what was described as “technical field assistance” (“TFA”) as the

  gasification plant was developed, in order that Secure was adequately supported in development

  of its project. Second, the agreement required Siemens to notify Secure of certain modifications

  or Improvements (as defined in the contracts) to the Equipment and Technology. 1

          The Court previously denied Siemens’ Motion for Summary Judgment with respect to

  this claim (originally filed as a Counterclaim). In part, the Court reasoned that there were facts

  remaining in dispute that precluded summary judgment as related to whether or not Siemens

  repudiated the 2012 License Agreement when it advised Secure that it would, and then did, close

  its gasification business.

                                            Legal Standard

          Rule 50(a)(1) provides:

          If a party has been fully heard on an issue during a jury trial and the court finds
          that a reasonable jury would not have a legally sufficient evidentiary basis to find
          for the party on that issue, the court may: (A) resolve the issue against the party;
          and (B) grant a motion a motion for judgment as a matter of law on a claim or
          defense that, under the controlling law, can be maintained or defeated only with a
          favorable finding on that issue.

          The entry of judgment as a matter of law is proper where no legally sufficient evidentiary

  basis exists for a reasonable jury to find for that party on that issue. Showan v. Pressdee, 922,

  F.3d 1211, 1221 (11th Cir. 2019).




  1
   This Court previously ruled that this particular contractual term was irrelevant to the question
  being adjudicated at trial. Defendants respectfully reserve their right to challenge that ruling on
  appeal.
                                                   2
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 3 of 10 PageID 13212



         The issues being tried in this matter are two-fold: First, did Defendants breach the 2012

  Licensing Agreement? Second, did Siemens anticipatorily repudiate the 2012 Licensing

  Agreement before any alleged breach. Pursuant to the parties’ agreement, this dispute is

  governed by New York law. [JTX001, section 22.8]. Under New York law, the legal elements

  for breach of contract are: (1) the existence of a contract; (2) plaintiff’s performance under the

  contract; (3) defendant’s breach of the contract; and (4) resulting damages. Palmetto Partners,

  LP v. AJW Qualified Partners, LLC, 83 A.D.3d 804 (N.Y. 2011). And, under New York law, an

  anticipatory repudiation of a contract occurs where a promisor, before the time fixed in the

  contract for performance has arrived, repudiates a contractual duty. See Princes Point, LLC v.

  Muss Development, LLC, 30 N.Y.3d 127 (N.Y. 2017). An anticipatory breach may take the form

  of a statement or a voluntary affirmative act. Id. Based on the evidence adduced at trial,

  Defendants are entitled to judgment as a matter of law both as to breach of contract and

  repudiation.

                                             ARGUMENT

  I.     Secure is entitled to judgment as a matter of law resulting from Siemens’
         repudiation of the 2012 License Agreement.

         The 2012 License and Service Agreement required Siemens to provide continuing

  support to Secure as its gasification project proceeded, and Siemens was unable to fulfill that

  obligation because it shuttered its gasification division. Siemens notified Secure of its decision

  to close the division prior to Siemens’ full performance under the contract and also prior to the

  time that Siemens invoiced Secure for the fee that it now seeks (JTX026).

         The record is clear that Siemens’ continuing support obligations under the 2012 License

  Agreement were to be performed exclusively by Siemens Fuel Gasification Technology

  (“SFGT”), a division of Siemens AG in Germany. The plaintiff, Siemens Energy, Inc. had no

                                                    3
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 4 of 10 PageID 13213



  capacity to provide these services, and as a result, delegated them to SFGT by virtue of two

  Cooperation Agreements (JTX018 and JTX027) between Siemens entities. The testimony in this

  case has been clear that Siemens Energy had no ability to perform the necessary engineering

  services for Secure and relied completely on its counterparts in Germany, and specifically at a

  SFGT facility in Freiberg, Germany, to do so. Plaintiff was merely a sales and marketing

  division and SFGT provided the required technical and engineering services.

         It is undisputed by the parties that on February 2, 2016, and before Siemens invoiced

  Secure, SFGT employee Rolf Ruesseler notified Secure president Jack Kenny in a telephone

  conversation that Siemens had decided to terminate its gasification business. As Mr. Kenny

  testified, during the phone call, Mr. Ruesseler indicated that Siemens could no longer support

  Secure’s project. Mr. Ruesseler’s testimony confirmed that Mr. Kenny’s understanding of the

  news was that Siemens was not going to support the project, as Mr. Ruesseler testified that Mr.

  Kenny asked him why Secure should pay if it would not be supported by Siemens. It is

  undisputed, moreover, that Siemens did not invoice Secure until April 19, 2016. (JTX026).

  Thus, by February 2, 2016—months before they sent any invoice requesting payment—Siemens

  had made it clear that it could not perform its obligations under the contract.

         Worse yet, Ruesseler’s call to Kenny was not even a timely communication of this

  decision. Siemens’ witnesses testified that the company had decided to close its gasification in

  May, 2015. Siemens made that decision voluntarily. As communicated by Siemens Energy

  employee Harry Morehead internally to other Siemens’ employees in July 2015 (but not to

  Secure), Mr. Morehead had been advised of the closure of the division and he was aware that

  SFGT employees were already leaving the division (DTX097). Mr. Morehead further

  anticipated that the division would be “shut down” as early as September of 2015. Mr.



                                                   4
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 5 of 10 PageID 13214



  Morehead’s email detailing this information expressed concern that another Siemens’ customer,

  the Texas Clean Energy Project, would find out, but not Secure. Then, as Mr. Ruesseler

  testified, he proceeded to inform numerous other customers—many of whom never purchased

  equipment or even entered into a licensing agreement—throughout 2015. At the end of July,

  2015—as Siemens was in the process of informing other customers about its decision—Mr.

  Kenny e-mailed Siemens to inform them of potential developments in the project. It is

  undisputed that, at that time, Siemens had decided to close its gasification business and had

  begun informing customers of that decision, and it is undisputed that Mr. Schuld responded to

  Mr. Kenny’s e-mail. (JTX017). Yet, neither he nor Mr. Russeler nor anyone else at Siemens

  bothered to inform Secure of the decision at that time—or any other time until Mr. Kenny

  requested a discussion in February 2016. Had Siemens been transparent with Secure, as it

  apparently was with more favored customers, its repudiation would have been apparent to Secure

  as early as May 2015. And, had Siemens extended the common courtesy of informing Secure of

  the developments during the e-mail exchange in July and August (JTX017), its repudiation

  would have been clear even earlier.

          The record also demonstrates that, throughout 2015 (after Siemens had decided to close

  its gasification business), Secure continued to seek financing to support its project and thus pay

  the licensing fee at Financial Close, as specified in the contract. Indeed, the very purpose of Mr.

  Kenny reaching out to Siemens in July 2015 was to inform Siemens of Secure’s continuing

  efforts to bring its plant to fruition. As both parties’ witnesses testified at trial, the parties’ clear

  course of conduct throughout their relationship was to extend payment dates—and not invoice

  for the licensing fees—in order to accommodate Secure’s continuing efforts to obtain financing.

  This also benefitted Siemens as it attempted to have its Equipment and Technology incorporated



                                                      5
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 6 of 10 PageID 13215



  into a plant in the United States. The 2012 License Agreement did not require payment until

  Siemens requested payment through a written invoice. (JTX001, section 3.2.1). And Siemens

  did not invoice Secure until April 2016, well after repudiation occurred.

         Based on the evidence in the record, Secure is thus entitled to judgment as a matter of law

  that Siemens repudiated the 2012 License Agreement. The evidence in the record supports the

  following inescapable findings: (1) Siemens, in May 2015, made the decision to terminate its

  fuel gasification business and shut down SFGT and its Freiberg, Germany facility; (2) SFGT and

  the employees at Freiberg were those who were contractually charged with providing ongoing

  engineering support to Secure; (3) Siemens recognized SFGT’s engineering support could be

  necessary until the end of 2021, or more than six years after Siemens decided to close the

  division (JTX008); (4) Siemens’ employee Rolf Ruesseler advised Secure in 2016 that Siemens

  was terminating the gasification business; (5) Mr. Kenny understood Mr. Ruesseler’s message to

  indicate that Siemens could no longer support Secure’s project and Mr. Ruesseler did not dispel

  that impression, and (6) Siemens ultimately closed the gasification division in 2018. These

  findings, in conjunction with each other and in context, make clear that Siemens repudiated the

  2012 License Agreement by advising Secure that its division providing engineering support for

  the Secure project would be closed, rendering Siemens’ full performance impossible under the

  circumstances.

  II.    Secure did not breach the 2012 Licensing Agreement.

         Moreover, the evidence is clear that Secure did not breach the 2012 License Agreement.

  As an initial matter, once Siemens repudiated the contract, Secure was under no continuing

  obligation to perform its obligations under the agreement. American List Corp. v. U.S. News and

  World Report, Inc., 75 N.Y.2d 38, 44 (1989). At the latest, Siemens’ repudiation occurred on



                                                  6
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 7 of 10 PageID 13216



  February 2, 2016, during the telephone call between Mr. Russeler and Mr. Kenny. It is

  undisputed that Siemens had not invoiced Secure for payment of the termination fee at that time.

  (JTX026). And the contract is clear that, regardless of when a payment is due, payment is not

  required until a written invoice is issued. (JTX001, section 3.2.1).

         Moreover, even if payment was required on December 31, 2015 (which it was not), the

  record indicates that the acts constituting repudiation occurred much earlier, in 2015. As

  Siemens’ own witnesses testified, by May 2015, Siemens had decided to close its gasification

  business. By July 2015, “a number of employees ha[d] left or will be leaving soon.” (DTX097).

  On August 4, 2015, internal e-mails from Siemens indicated that “Siemens has decided to

  discontinue all activities related to the coal gasification business.” (DTX097) (emphasis added).

  That e-mail exchange included Mr. Schuld, as well as Mr. Ruesseler and Mr. Morehead. Yet,

  only two days later when Mr. Schuld responded to Mr. Kenny’s July 30, 2015, e-mail seeking to

  discuss potential developments, neither he nor Mr. Ruesseler mentioned anything about that

  decision. Had they been forthright in their response—as they apparently were with others who

  they were actively courting for additional business—then the repudiation would have been clear

  long before December 31, 2015.

         Moreover, there is no evidence in the record that Siemens was providing servicing and

  technical field assistance to any of its other customers at the time of repudiation—whether the

  repudiation date is May 2015 or February 2016. Despite cataloging their conversations with

  other customers and potential customers throughout 2015 and 2016, Siemens’ witnesses did not

  testify that they were actually providing the conduct required of them under the License

  Agreement to those other projects. In fact, when pressed on the topic, Mr. Ruesseler indicated

  that one customer refused to contract for technical field assistance—perhaps because it had no



                                                   7
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 8 of 10 PageID 13217



  confidence that Siemens could actually perform on that promise. Indeed, the record reflects that

  other potential contracts that Siemens was pursuing at the time that it decided to shutter is

  gasification business never came to be.

         Simply put, once Siemens could no longer perform under the contract, Secure was no

  longer required to perform its obligations. Under long settled New York precedent, anticipatory

  breach “relieves the nonrepudiating party of its obligation of future performance.” American List

  Corp. v. U.S. News and World Report, Inc., 75 N.Y.2d 38, 44 (1989). In those circumstances,

  “[t]he nonrepudiating party need not, … tender performance nor prove its ability to perform the

  contract in the future.” Id. Thus, any suggestion by Siemens that Secure was not financially able

  to pay the licensing fee or termination fee at the time of repudiation is immaterial. Any contrary

  rule would do “violence to the settled principles of the doctrine of anticipatory breach because it

  would require the nonrepudiating party to prove its ability to perform in the future, despite the

  fact the doctrine is intended to operate to relieve the nonrepudiating party from that very

  performance.” Id. at 44-45 (emphasis added).2 That is precisely what happened here.



  2
          In addition, as noted above, Secure respectfully reserves for appeal its argument that
  Secure was excused from performing because Siemens had itself already failed to perform on the
  contract when it did not inform Secure of necessary improvements. The “Improvements” clause
  of the 2012 License and Service Agreement required that Secure be notified of developments
  known to Siemens with respect to the gasification Equipment and Technology, in order that
  Secure would have the option of evaluating those Improvements and incorporating them into its
  gasification plant (JTX0001, section 5.1). This was a condition of the agreement that was
  imposed upon Siemens to perform. The Court’s order in limine excluded evidence on this point
  from trial. But the complete record of the case is clear that the gasification Equipment and
  Technology is not a “plug and play” good. There is also ample support in the record that
  Siemens had sold it to only one other customer and that there were multiple and substantial
  “lessons learned” with respect to the Equipment and Technology in a sector that Siemens lacked
  long-term experience, and ultimately a sector from which Siemens withdrew. Yet, Siemens
  never fully advised Secure with respect to the Improvements to the Siemens’ components of the
  gasification plant. To the contrary, and while excluded from trial, there is ample evidence in the
  summary judgment record, both by Siemens’ own documentation and Siemens’ own deposition
  testimony, that Siemens was aware of Improvements that would be necessary to incorporate in
                                                   8
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 9 of 10 PageID 13218



         WHEREFORE, for all of the foregoing reasons, Defendants Secure Energy, Inc. and

  MidAmericaC2L, Inc. pray that the Court enter judgment as a matter of law in their favor and

  against Plaintiff, for Defendants’ costs and attorneys’ fees incurred herein, and for any other and

  further relief the Court deems just and proper.

                                                 DANNA MCKITRICK, P.C.

  Date: March 4, 2020                     BY:     /s/ Robert L. Devereux
                                                 Robert L. Devereux, admitted pro hac vice
                                                 Jeffrey R. Schmitt, admitted pro hac vice
                                                 7701 Forsyth Blvd., Suite 800
                                                 St. Louis, Missouri 63105-3907
                                                 Telephone: (314) 726-1000
                                                 Facsimile: (314) 725-6592
                                                 E-Mail: rdevereux@dmfirm.com
                                                           jschmitt@dmfirm.com

                                                 and

                                                 Walter A. Ketcham, Jr.
                                                 Florida Bar No. 156630
                                                 Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                                 901 N. Lake Destiny Rd., Suite 450
                                                 Maitland, Florida 32751
                                                 Telephone: (407) 423-9545
                                                 Facsimile: (407) 425-7104
                                                 E-Mail: waketcham@growerketcham.com


                                                 Michael H. McGinley, admitted pro hac vice
                                                 DECHERT LLP
                                                 2929 Arch Street
                                                 Philadelphia, Pennsylvania 19104-2808
                                                 Phone: (215) 994-4000
                                                 Fax: (215) 994-2222
                                                 E-Mail: michael.mcginley@dechert.com

                                                 ATTORNEYS FOR DEFENDANTS




  Secure’s project. Secure thus respectfully reserves its rights to raise this issue on appeal, if
  necessary.
                                                    9
Case 6:17-cv-00171-PGB-LRH Document 275 Filed 03/04/20 Page 10 of 10 PageID 13219



                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that, on the 4th day of March, 2020 a true and accurate
  copy of the foregoing was served by hand delivery to the following:


   Jonah D. Mitchell                               P. Alexander Quimby
   E-Mail: jmitchell@reedsmith.com                 E-Mail: aquimby@bakerlaw.com
   Adaline J. Hilgard                              Robert W. Thielhelm
   Email: ahilgard@reedsmith.com                   E-Mail: rthielhelm@bakerlaw.com
   Christopher J. Pulido                           Baker & Hostetler, LLP
   E-Mail: cpulido@reedsmith.com                   2300 SunTrust Center
   Reed Smith, LLP                                 200 South Orange Avenue
   101 Second Street, Suite 1800                   Post Office Box 112
   San Francisco, CA 94105-3659                    Orlando, FL 32802

  ATTORNEYS FOR PLAINTIFF
  SIEMENS ENERGY, INC.




                                                      /s/ Robert L. Devereux




                                                 10
